 1
     STEVEN L. CRAWFORD #166488
 2   Law Office of Steven L. Crawford
     192 North 11th
 3   Grover Beach, CA 93433
     Tel: 805-458-6312
 4   Fax: 805-489-2001
 5
     Attorney for Defendant
 6             Gabriel Gomez
 7

 8
                      IN THE UNITED STATES DISTRICT COURT
 9                FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,        )   Case No.   1:17CR00198 LJO
                                      )
12             Plaintiff,             )
                                      )   STIPULATION AND PROPOSED TO
13       vs.                          )   CONTINUE SENTENCING HEARING
                                      )
14   GABRIEL GOMEZ,                   )
                                      )   Judge: Honorable LAWRENCE J.
15             Defendant.             )
                                      )   O’NEILL
16

17

18

19   TO: THE HONORABLE LAWRENCE J. O’NEILL, Presiding Justice,
     Eastern District of California.
20
         IT IS HEREBY STIPULATED by and between the parties in this
21
     action that the current dates set for the sentencing hearing in
22
     the above entitled case be changed from July 15, 2019 to August
23
     5, 2019 at 10 am or as soon thereafter as the court is able.
24
         This stipulation is needed based on the fact that defense
25   counsel and the government have run across several sentencing
26   issues that we need to address prior to the sentencing hearing
27   moving forward. In addition, a different AUSA has resumed
28   responsibility for the sentencing in this matter and time is
     needed to discuss and find resolutions to these issues. These


                                      - 1
 1   issues are important and may have a significant impact on the
 2   defendant’s sentence.
 3        I believe that time has been waived in this matter but out

 4
     of an abundance of caution, the defendant, Gabriel Gomez, hereby
     waives time for sentencing up to and including the new date of
 5
     August 5, 2019.
 6

 7
     Respectfully submitted,
 8
     July 9, 2019
 9                                         /S/ Steven L. Crawford
10
                                      STEVEN L. CRAWFORD, Attorney for
                                      Gabriel Gomez
11
                                           /s/ Jeffrey Spivak
12                                    Jeffrey Spivak, Assistant United
13
                                      States Attorney

14   Request granted.     Continued to August 5, 2019 at 10:00 a.m.
15
     IT IS SO ORDERED.
16
       Dated:   July 9, 2019                 /s/ Lawrence J. O’Neill _____
17                                    UNITED STATES CHIEF DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28




                                       - 2
